COBB, Judge.
This is a premises liability case. Powell slipped and fell while descending a wet outdoor cement staircase. She sued the owners of the building on the theory that non-skid tape affixed to the surface of the steps had worn out. The trial court granted a defense motion for directed verdict, and Powell appeals.
Powell’s argument is predicated upon the assumption, for which she cites no authority, that the owners of outdoor staircases are obligated to weather-proof them to protect against slips and falls.
Powell failed at trial to establish the existence of a dangerous condition on the premises that caused the fall. She repeatedly stated that she did not know what happened. No evidence was adduced to show that the worn non-skid surface was unreasonably dangerous or that any condition on the stairs caused Powell to fall. See Winn-Dixie Stores, Inc. v. Marcotte, 553 So.2d 213 (Fla. 5th DCA 1989); McFadden v. Fiori, 488 So.2d 92 (Fla. 5th DCA), rev. denied, 494 So.2d 1150 (Fla.1986); Houssami v. Nofal, 578 So.2d 495 (Fla. 5th DCA 1991).
AFFIRMED.
W. SHARP and HARRIS, JJ., concur.